GRIER, Circuit Justice.
The language of the act, I think, requires nothing more than the names and residences of the persons who possessed the prior knowledge of the thing patented, and the name of the place at which'it had been used. It would be unreasonable to extend it, unless it clearly required us to do so, to the names and residences of all the witnesses whom the defendant meant to summon. The other requisition is reasonable enough, and was intended to guard against surprise from such evidence as was given in Whitney’s Case (Whitney v. Port [Case No. 17,588]). Though Mr. Whitney’s cotton gin was an invention of perfect originality, two persons Vere yet brought forward, one of whom testified that he had seen a similar machine in England seventeen years before, and the other that he had seen one in Ireland.
It would have been quite enough, in order to disprove it, that the other side had had notice of the place at which, and name of the party by whom, the alleged prior machine was used.